Citation Nr: 0505103	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  01-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritic changes 
and degenerative joint disease of the lumbosacral spine.

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Board denied the veteran's 
claims in a February 2002 rating decision.  However, the 
veteran appealed this denial, and, in December 2002, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion of the veteran and the Secretary of 
Veterans Affairs to vacate the Board's decision as to the 
issues presently on appeal and remand the case to the Board.  
Subsequently, in September 2003, the Board remanded this case 
back to the RO for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current lumbosacral spine disorder has not 
been shown to be etiologically related to service.

3.  The veteran's current left shoulder disorder has not been 
shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  Arthritic changes and degenerative joint disease of the 
lumbosacral spine were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).

2.  A left shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran a VA examination addressing the etiology of his 
claimed disorders, and there is no indication of additional 
medical records, or other evidence, that the RO should have 
obtained at this time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in April 2004.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision.  However, the 
appealed rating decision was issued in 1999, before the 
enactment of the VCAA.  Moreover, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

III.  Lumbosacral spine

The veteran's service medical records reflect that he was 
treated for musculoligamentous strain of the eighth thoracic 
and first lumbar vertebra in October 1975.  In June 1977, 
following complaints low back pain, he was noted to have 
tenderness in the T8-L1 area, and an impression of pain 
secondary to chronic thoracolumbar strain was rendered.  In 
December 1977, he reported pain that radiated from the back 
of the right shoulder to the front of his chest.  A physical 
examination conducted in May 1980, however, was negative for 
any complaints of, or treatment for, spinal symptomatology.  

Subsequent to service, the veteran was first treated for low 
back pain at a private facility in May 1991.  The initial 
assessment was for acute low back strain, and the examiner 
noted that "it sounds like [the veteran] has had problems 
since he has been in the army 10-12 years ago at which point 
he had to be carried in from the field bent over because of 
his back pain."  X-rays from the same month revealed some 
mild hypertrophic lipping at L4, while a CT scan showed a 
mild to moderate diffuse disc bulge at L5-S1, with a slight 
focal bulge at the same level without significant 
encroachment on the thecal sac or nerve roots; and mild to 
moderate diffuse disc bulges at L3-L4 and L4-L5.  The veteran 
was subsequently treated for coccyx and low back pain in 
March 1993.

In November 2004, the veteran was afforded a VA orthopedic 
examination, during which he "denied any trouble with his 
back while he was in the military" but also reported that 
"something happened to his back" in the field that resulted 
in an injection.  X-rays of the lumbar spine revealed mild 
degenerative disc disease, while x-rays of the thoracic spine 
showed mild degenerative changes with kyphoscoliosis.  The 
examiner noted that he had reviewed the claim file and 
rendered the opinion that "it is not likely that [the] 
veteran's lumbosacral spine condition is related to . . . any 
incident in the military service."  

The Board is aware that the veteran was treated for low back 
symptomatology during service.  However, he was not treated 
again for low back problems until approximately ten years 
following separation from service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors as evidence of whether a preexisting 
abdominal condition was aggravated by service).  The Board is 
aware of the May 1991 private doctor's opinion of back 
problems dating back to service, but it does not appear that 
this opinion was based on anything other than the veteran's 
reported history.  By contrast, the examiner who conducted 
the November 2004 VA orthopedic examination determined, based 
on a claims a file review, that it was not likely that a 
current low back disorder was related to service.  Given this 
claims file review, the Board finds the November 2004 VA 
orthopedic examination report to have greater probative value 
than the May 1991 opinion.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (VA adjudicators have the responsibility of 
determining the relative weight of evidence).  As such, the 
Board finds that the medical evidence of record, on balance, 
does not support the veteran's claim.

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his August 2001 
Substantive Appeal.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
arthritic changes and degenerative joint disease of the 
lumbosacral spine, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Left shoulder disorder 

During service, the veteran was treated for an apparent first 
or second degree acromioclavicular separation of the left 
shoulder joint in July 1981.  X-rays of the left shoulder, 
however, revealed no residuals of joint separation or other 
abnormalities.  The veteran underwent physical therapy but 
was noted to still have a painful left shoulder in August 
1981.  In September 1981, however, he reported some decrease 
in discomfort with treatment.

Subsequent to service, there is no indication that the 
veteran was treated for any left shoulder symptomatology 
until his November 2004 VA orthopedic examination.  At that 
time, the veteran reported left shoulder pain for the past 
four or five years.  He recalled no specific injury but noted 
that his arm had been in a sling during service.  X-rays of 
the left shoulder revealed no abnormalities, and range of 
motion of the shoulder was full without abnormalities.  The 
examiner diagnosed a subjective complaint of pain at the back 
of the left shoulder without specific injuries and found that 
it was "not likely" that current left shoulder complaints 
were related to any incident of service.

The Board is aware that the veteran was treated for left 
shoulder symptomatology during service.  However, he was not 
treated again for left shoulder problems until more than two 
decades after service.  See Maxson v. Gober, supra.  
Moreover, the examiner who conducted the November 2004 VA 
orthopedic examination determined, based on a claims a file 
review, that it was not likely that a current left shoulder 
disorder, if present, was related to service.  As such, the 
Board finds that the medical evidence of record does not 
support the veteran's claim.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
August 2001 Substantive Appeal.  Again, however, the veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder, and this claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

The claim of entitlement to service connection for arthritic 
changes and degenerative joint disease of the lumbosacral 
spine is denied.

The claim of entitlement to service connection for a left 
shoulder disorder is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


